 ELECTRICALWORKERS,LOCAL 1313InternationalBrotherhoodofElectricalWorkers,Local1,AFL-CIO (E. SmithPlumbingCompany);PipefittersLocal562,UnitedAssociationofJourneymen and Apprentices of thePlumbing and Pipefitting Industry of theUnitedStatesand Canada,AFL-CIO;Local 36,SheetMetalWorkers'InternationalAssociation,AFL-CIO;Building and Construction Trades Councilof St.Louis,AFL-CIO;'Local 42, Laborers'InternationalUnion of North America,AFL-CIOandRobert F. HoelandNationalAssociation for the Advancement of ColoredPeopleBuilding and Construction Trades Council ofSt. Louis,AFL-CIO (E. Smith PlumbingCompany)andCongress of IndependentUnions, Local No. 99.Cases 14-CC-348, 349,350, 352, 358, 357, and 359.May 3, 1967DECISION AND ORDEROnAugust17,1966,TrialExaminerHorace A. Ruckel issued his Decision in thisproceeding,finding that Respondents had engagedinandwere engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,exceptions and supportingbriefswerefiled bythe General Counsel and theNAACP;the Trades Council and Pipefitters filedjoint cross-exceptions and a supporting brief; IBEWandSheetMetalWorkers filed joint cross-exceptions and an answering brief; andthe NAACPfiled a request for oral argument.'The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thesecases, including the exceptions, cross-exceptions,andbriefs,andhereby adopts the findings,conclusions,; and recommendations of the TrialExaminer, with the following modifications.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyorders that the Respondents,InternationalBrotherhoodofElectricalWorkers,Local 1,AFL-CIO;PipefittersLocal 562, UnitedAssociationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada,AFL-CIO; Local 36,Sheet Metal Workers'InternationalAsociation,AFL-CIO;Local 42,Laborers' International Unionof North America,AFL-CIO;and Building and Construction TradesCouncilofSt.Louis,AFL-CIO,theirofficers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Deleteparagraph1and substitute thefollowing:"1.Cease and desist from engaging in, orinducing or encouraging any individualemployed byHoel-Steffen Construction Company, Sachs ElectricCompany, St. Louis Sheet Metal Company, LorainEngineeringCompany, orany other person engagedin commerce,or in an industry affecting commerce,to engage in, a strike or a refusal in the course of hisemployment to perform services for his respectiveemployer,or threatening,coercing,or restrainingthe above-named employers,or any other person oremployer engaged in commerce,or in an industryaffecting commerce, where in either case an objectthereof is to force or require them, or any of them, toiHerein the Trades Council2The requestfor oral argumentisherebydenied as, in ouropinion, the issues and the positions of the parties are adequatelypresented by the exceptions,cross-exceptions, briefs, and theentire record in these cases3The name of Respondent, Local 36, Sheet Metal Workers'International Association, is hereby added to those listed by theTrial Examiner in paragraph 1, under "Conclusions of Law" in hisDecision.4The Trial Examiner without comment found the TradesCouncil to be a labor organization within the meaning of the ActThe Trades Council excepts to this finding on the ground of anearlier decision(Monsanto Chemical Company,119 NLRB 69), inwhich it was found that this same Trades Council was not then alabor organization within the meaning of the Act The TradesCouncil is composed of delegates elected by each of its affiliatedlabor organizationsThe "statement of policy" issued by theTrades Council on December 27, 1965, was pursuant to aunanimous vote of the affiliates(including a delegate of eachRespondent Local) present at a regular meeting The policy statedby the Trades Council was adhered to rigidly by its affiliates TheTrades Councilin the instant cases demonstrated clearly that itwas dealing directly with the employers herein with regard to acondition of employment(ie , the presence of non-AFL-CIOmembers on the )ob) We find it sufficient that the Trades Councilis the organization through which the affiliated crafts function as aunit, and find that it is a labor organization within the meaning ofthe Act Though we feel the factors relied upon here differ fromthose relied upon in theMonsantocase,supra,to the extent thatMonsantois inconsistent with our Decision herein,we overrule it.SeeAlton-Wood River Building& ConstructionTrades Council,144 NLRB 260, 266.The GeneralCounsel excepts to the Trial Examiner's failure torecommend a broader Order herein,we find merit in thisexception The statement of policy(referred to above)proclaimedthat "Since the inceptionthe [Trades Council]and itsaffiliated local unions have adhered to the policy and practice ofnot working on construction projects unless100% AFL-CIO "The "inception" was approximately 1910 We can conceive of nomore generalized scheme than that; in view of the blanket policystatement,the prohibited conduct here found is likely to recurWe shall therefore broaden the Trial Examiner's RecommendedOrderWe do not adopt or rely upon the extraneous observations madeby the Trial Examiner in the first two sentences of In 3 of hisDecision.164 NLRB No. 40 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDceasedoing business with E.Smith PlumbingCompany, orany other person or employer engagedin commerce that does not employ members ofunions affiliated with theAFL-CIO."2.In the notice attached to the Trial Examiner'sDecision marked"Appendix,"delete the paragraphthat starts with the words"WE WILL NOT ...andsubstitute the following:WE WILLNOT engage in, or induce orencourage any individual employed by Hoel-SteffenConstruction Company, Sachs ElectricCompany, St. Louis SheetMetalCompany,Lorain EngineeringCompany, orany otherperson engaged in commerce,or in an industryaffecting commerce,to engage in, a strike or arefusal in the course of his employment to use,manufacture,transport,process, or otherwisehandle orworkon any goods,articles, materials,or commodities,or to perform any services; norwillwe threaten,coerce, or restrain Hoel-Steffen Construction Company, Sachs ElectricCompany, St. Louis SheetMetal Company,Lorain Engineering Company, or any otherperson or employer engaged in commerce, or inan industry affecting commerce,where in eithercase an object thereof is to force or requirethem,or any of them,to cease doing businesswith E.Smith Plumbing Company, or any otherperson or employer engaged in commerce thatdoes not employ members of unions affiliatedwith theAFL-CIO.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHORACE A. RUCKEL, Trial Examiner: This case comesbefore me upon a consolidated complaint of unfair laborpractices issued on February 11, 1966, by the GeneralCounsel of the National Labor Relations Board, hereincalled the Board, acting through its Regional Director forRegion 14 (St. Louis,Missouri),against InternationalBrotherhood of ElectricalWorkers, Local 1, AFL-CIO(herein called the Electricians); Pipefitters Local 562,United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO (herein called the Plumbers);Local 36, Sheet Metal Workers' International Association,AFL-CIO (herein called Sheet Metal Workers); Buildingand Construction Trades Council of St. Louis, AFL-CIO(herein called the Council); and Local 42, Laborers'International Union of North America, AFL-CIO (hereincalled the Laborers). The complaint is based upon chargesfiled in January 1966, by Robert F. Hoel (herein calledHoel), by National Association for the Advancement ofColored People (herein called NAACP), and by Congressof Independent Unions (herein called CIU), and allegesthat Respondents have engagedin unfairlabor practicesaffectingcommerce, within the meaning of Section8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151,etseq.), herein called the Act. Respondents filed answersdenying the commission of any unfair labor practices.Pursuant to notice a hearing was conducted at St. Louis,Missouri, on May 19 and 20, 1966, at which all parties werepresent and represented by counsel. At its conclusion theparties waived oral argument. The General Counsel hasfiled a brief.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS1.E. Smith Plumbing Company (herein called Smith) isengaged in St. Louis, Missouri, as a plumbing contractorin the building and construction industry and is a memberof the Midwest Contractors Association for purposes ofcollectivebargaining.Midwest represents its employermembers for purposes of collectivebargainingwith labororganizationsconcerningwages,hours,termsandconditionsof employment of the employees of theemployer members of Midwest. During the year previousto the issuance of the complaint, members of Midwesthave collectively purchased, transferred, and delivered totheir business locations in the State of Missouri, goods andmaterialsvalued in excess of $50,000 either directly frompoints outsideMissouri, or from enterprises located inMissouri, which have received said goods andmaterialsdirectly from States other than the State of Missouri.2.Hoel-Steffen Construction Company (herein calledHoel-Steffen), is engagedinbusinessinSt. Louis,Missouri, as a general construction contractor. Hoel-Steffen has a contract with the United States Departmentof Interior, National Park Service, an agency of the UnitedStates Government, to perform certain construction workin the Visitors Center at the Gateway Arch Project. In theperformanceofthiscontract,Hoel-Steffenhassubcontracted portions of the work to E. Smith PlumbingCompany, Sachs Electric Company, and St. Louis SheetMetal Company, which in turn have further subcontractedsome of the work to Lorain Engineering Company.In the performance of the contract and subcontracts,Hoel-Steffen, Smith, Sachs, Sheet Metal Company, andLorain have brought or will bring to the Arch jobsite, goodsand materials from outside the State of Missouri, valued inexcess of $50,000. These employers are persons engagedin the building and construction industry, an industryaffecting commerce.II.THELABOR ORGANIZATION INVOLVEDElectricians,Plumbers, Sheet Metal Workers, andLaborers are labor organizations admitting employees ofthe employers to membership. Respondent Council is alabor organization within the meaning of Section 2(5) of theAct. It has been acting, and acts, on its own behalf and asan agent of its constituent labor organizations, includingElectricians,Plumbers,SheetMetalWorkers, andLaborers.III.THEUNFAIR LABOR PRACTICESThe ArchThis case arises from the establishment at St. Louis ofthe Jefferson National Expansion Memorial in conjunctionwith the 200th anniversary of the founding of the city.Prominent as a feature of the Memorial stands the Arch, atits apex some 600 feet above ground level. It is a national ELECTRICALWORKERS,LOCAL 1315park installation,and like other featuresof theMemorial itisbeing erected with the financial help of the FederalGovernment.One of theconditions of this help, asexpressed in ExecutiveOrder 11246,is that there shall beequal employment opportunityaffordedto all persons onthe project.In the context of this case,thismeans thatcontracts shall be awarded and employees hired withoutregard to race or color.Obtaining compliance withExecutiveOrder 11246is the functionof the Office ofFederalContractCompliance,in the United StatesDepartmentof Labor.The construction contractforworkon theVisitorsCenter,a featureof the Arch,was entered into onOctober 19, 1965,between theUnited StatesDepartmentof theInterior,National Park Service,and Hoel-Steffen,the successful bidder.The awardingof thecontract toHoel-Steffen,and the awardingbyHoel-Steffen ofsubcontracts,was delayed,however,because of thedifficultyin convincingthe Office of ContractCompliancethatworkon the Archwould be performed withoutdiscrimination,in conformity with ExecutiveOrder 11246.On November15, at the urging of Bi-State DevelopmentCompany whichwas to operate the train to be installed inthe legsof the Arch,a meeting was convened in the officeof LeroyBrown,superintendentof the ParkService,attended by Brown,W. W. Zenfell,area coordinator forthe contract compliance section,Robert Hoel,president ofHoel-Steffen,JosephCousin,secretary-treasurerofBuilding and ConstructionTradesCouncilof St. Louis,and others.At themeeting Zenfell explained that Executive Order11246 requiredthat the general contractor,in this instanceHoel-Steffen,take "affirmative action"to insure equalemployment opportunityforwork on the Arch. This,according to Zenfell,had not been done.A discussionfollowed as to the categories of work atwhich Negroworkersmight be employed,and E.Smith PlumbingCompany,a smallcompanyowned byaNegro andemployingNegro plumbers, was suggested. It wasrecognizedby thosepresent that Smith's plumbers werenot membersof thePlumbersLocal 562,affiliated with theAFL-CIO,one of the Respondents herein, but, perversely,were membersof Local 99,affiliated with the Congress ofIndependentUnions,oneof theCharging Parties.Boyajean,deputy complianceofficer forthe Departmentof Interior,askedCousin, "Will the AFL peoplework witha CIUplumber if he is employed onthe job?" Cousin'sanswer was,"No, definitely not." With that,the meetingbroke up.Two or threeweeks after this meeting Hoel-Steffensubcontracted the plumbing work in theVisitorsCenter atthe Arch to Smith,who, along with his other two plumbers,the first partof Decemberbegan preliminary work on thejobsite.This immediately cameto Cousin's attention, andon December21, hetalked with Zenfell and told him that,as a result of awarding the plumbing subcontractto Smith,"there might be some trouble down on the project," thatthe Buildingand Trades Council was "unhappy"about it,and he remindedZenfell of his, Cousin's,declaration atthe November meetingthat the AFL-CIO unionmemberswould not work alongside Smith's employees. He askedZenfell tosee Superintendent Brown and persuade him toget Smith to surrender his contract.This,Cousin said,would"solve the situation."Zenfell refused.Two dayslaterCousin got in touch with James Brotherton,administrativeofficer forthe Memorial,employed by theNationalPark Service,and told him that he was"concerned"that Hoel-Steffen had awarded the plumbingsubcontractto a "CIU outfit,"and asked"if there wasanything the NationalPark Servicecould do to get Smithtowithdraw from the contract,or to get Hoel-Steffen toprevail upon Smith to do so." Brotherton said there wasnot, and remindedCousinof ExecutiveOrder 11246.Thus rebuffed,butrallying,theBuilding. andConstructionTrades Councilon December17 drafted thefollowing statementof policy:Statementof Policy Adopted Bythe Buildingand Construction TradesCouncil of St. LouisSincetheinceptionoftheBuildingandConstruction Trades Council of St. Louis, an affiliateof the Building and Construction Trades Department,AFL-CIO,and its affiliated local unions and theirmembers have adhered to the policy and practice ofnotworking on construction projects unless thejourneymen workers, apprentices and their helpersemployed thereon are 100% AFL-CIO....Ithas now come to the attention of the affiliatedmembership of the Council that the interior work onthe GatewayArch will not be entirely performed byworkerswho are AFL-CIO.As a consequence,the Building and ConstructionTrades Council of St.Louis announces that the rankand file members of its affiliated local unions do notdesire to accept employment on the Gateway Archinterior finishing project,and hereby informs thegeneral contractor,sub-contractors and all othersconcerned with the finishingof the Arch's interiorthat they should make arrangements to perform thework in question by construction workers they canobtain from any other available source.Thisannouncement is being made by theundersigned in accordance with the instructions andorders given them as the officers of the Building andConstruction Trades Council of St. Louis by theunanimous vote of the delegates of its affiliated localunions at a special meeting of said Council held onDecember 21. 1965.1The Statement of Policy was mailed to Hoel-Steffen, theNational Park Service, and various subcontractors on theAch project,and widely disseminated on radio andtelevision, by Arthur Hunn,president of the Council.The success of the Council,representing the severalcrafts who are Respondents in this case,and of the agentsof the crafts themselves in their joint effort to boycottagencies of the United States Government,the generalcontractor,and the subcontractors on the Arch,becameapparent on January7, 1966.Donald Schubert,projectmanager for Hoel-Steffen,the general contractor, arrivedat the jobsite early that morning after having notifiedSt. Louis Sheet Metal Company,which had the sheetmetal contract,and Lorain Engineering Company, whichIAt this meeting representatives of all the Respondents werepresent.Again, on January 14,the Council'smembers votedunanimously to stand on their action taken on December 21,regarding the Arch. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad a plumbing contract,2to have workers on the job thatday.Observing that there were no lights in theunderground areaof the Archwhere Hoel's work on theVisitors Center was to be performed,Schubert asked oneDilge, general foreman for Sachs who had the electricalsubcontract,and Sparks,an employee of Sachs, to turnthe switch so that the sheet metal workers and theplumbers could see to do their work,and to continue withthe installation of temporary lighting. Both refused, Dilgestating that he would"just as soon not work with acontractor[Smith] who was not a member of the BuildingTradesCouncil."Both these electricians,however,performed electrical work on the jobsite that day for othercontractors who employed members ofAFL-CIOcrafts.Later the same morning Gene Korn,employed bySt. Louis Sheet Metal,arrived,as did Jim Roach andElmer Gibling,plumbers employed by Lorain EngineeringCompany. All three men told Schubert that they did notwant to work on the project with plumbers who were notmembers of the AFL-CIO Building Trades Council, andthey did not. As to the Laborers, Willie West, a laborermember of Local 110, and a regular employee of Hoel-Steffen,asked Schubert to assign him to some other job,and Schubert did so.West's credited, undisputedtestimony is that on the previous day John Shehane,business representative for RespondentLocal 42 of theLaborers,while checking the union cards of the laborers,asked him if any membersof the CIUwere on the job,saying that the Trades Council had "gotten together" andhad voted "not to work with CIU people." The "CIUpeople" on the job at the time were Elisha Smith himself,and Oliver Parker,one of his employees.The result of the refusal of the AFL-CIO electricians tofurnish lighting,and of the sheet metal workers, theplumbers, and the laborers to work alongside Smith, wasthat work on the Ach was suspended.It remained so untilFebruary 7,when the United States District Courtenjoined the Respondents from continuing to boycottagencies of the Government,Hoel-Steffen,and the varioussubcontractors.In compliance with the injunction, theBuilding and Construction Trades Council notified itsaffiliatedunions that its Statement of Policy onDecember 27 was disavowed and withdrawn. Theelectricians turned on the lights at the Arch,and the sheetmetal workers,plumbers, and laborers, together withElisha Smith and his two Negro plumbers, reappeared andperformed the services required of them. The Arch wascompleted.ConclusionsThe above findings of fact are based upon the credited,uncontroverted testimony of witnesses called by theGeneral Counsel, and documentary evidence sponsored bythem, as well as upon stipulations of fact by counsel. Nowitnesses were called by the Respondents.The record leaves no doubt, indeed it proclaims, thatimmediately it became known that some of the work on theArch would have to be performed by a subcontractoremploying Negro workers, to demonstrate compliance,even though only a token compliance, with ExecutiveOrder 11246, and that these workers would not beaffiliatedwith the AFL-CIO,3 representatives of theAFL-CIO crafts, including officers of the Building andConstruction Trades Council of St. Louis, made knowntheirdetermination to frustrate such an outcome,Executive Order 11246 to the contrary notwithstanding.And, it may be added, regardless of the proscriptions ofthe Act.When Hoel-Steffen subcontracted the plumbing work toE. Smith Plumbing Company with its three Negroplumbers, representatives of Respondent lost no time inbringing pressure to bear on the National Park Service, anagency of the United States Government, and on Hoel-Steffen, Sachs Electric, St. Louis Sheet Metal, and LorainEngineering, to force them to cease doing business withSmith, though Respondents had no labor dispute withthese companies. Cousin, acting for the Council and itsaffiliated craft members, at the meeting on November 15,1965, flatly warned that members of these crafts would"definitely"notworkwith any CIU plumber. OnDecember 21, Cousin threatened Zenfell with "trouble"because of the award of the plumbing contract to Smith.On December 27, in a letter to the craft unions in questionand to the various subcontractors, the Council even moreexplicitly threatened to strikeunlessthework at theVisitors Center was "entirely performed" by members oftheAFL-CIO.Widespread publicitywas given thisdecision in the newspapers and on television and radiofor the evident purpose of alerting every craftsman in thearea not to accept work at the Visitors Center so long asSmith was employed there.When on January 7, Smith and one of his employeesshowed up at the jobsite, the other employees,electricians, plumbers, sheet metal workers, and laborers,made good this threat and struck.I find that the above-describedactivitiesof Respondentshad the purpose and effect of threatening the employees ofthe employers herein, and forcing them to cease doingbusinesswithE. SmithPlumbingCompany. Suchactivities are clearly interdicted by Section 8(b)(4)(i) and(ii)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe conduct of Respondents occurring in connectionwith the activities of Hoel-Steffen, National Park Service,Smith Plumbing, Sachs, St. Louis Sheet Metal, and LorainEngineering, as set forth above, has a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tends to lead and has led tolabor disputes burdening and obstructing the free flow ofcommerce.V.THE REMEDYHaving found that Respondents have violated Section8(b)(4)(i)and (ii)(B) of the Act, it will be recommended that2A plumbing contract,that is,for plumbing work in addition tothat to be done by Smith7They would lack this affiliation not because of anyunwillingness on their part to become members of these unions,but, generally speaking,because of the failure of craft unions inthe past to furnish a meaningful number of Negro workersapprenticeship training sufficient to permit them to becomejourneymen plumbers, and to make them eligible for unionmembership It has been seen what efforts representatives of theFederal Government and the general contractor exerted to findeven a token number of qualified Negro plumbers Even so,Oliver Parker,one of Smith's two employees,testified that he hadnot yet finished his apprenticeship to become a journeymanplumber. The record is silent as to the status of the other ofSmith's employees.Smith,himself, was a master plumber ELECTRICALWORKERS,LOCAL 1317itcease and desist therefrom.and that it take certainaffirmative action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.InternationalBrotherhood of ElectricalWorkers,Local 1, PipefittersLocal 562, United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,Local 42, Laborers International Union of North America,andBuildingandConstructionTradesCouncil ofSt.Louis,allaffiliatedwithAFL-CIO, are labororganizations within the meaning of the Act.2.Smith, Hoel-Steffen, Sachs, Sheet Metal Company,and Lorain are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By (a) engaging in a strike, and inducing andencouraging employees of Smith, Hoel-Steffen, Sachs,Sheet Metal Company, Lorain, and other employers toengage in a strike or a refusal in the course of theiremployment to perform services for their respectiveemployers, and (b) threatening, coercing, or restrainingHoel-Steffen, Sachs, Sheet Metal Company, and Lorainwith an object of forcing or requiring these employers tocease doing business with Smith, Respondent has engagedinunfair labor practices comprehended by Section8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.customarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material.(b)Sign and mail sufficient copies of said notice to theRegional Director for Region 14, for posting by E. SmithPlumbing Company. Hoel-Steffen Construction Company,Sachs Electric Company, St. Louis Sheet Metal Company,and Lorain Engineering Company, if willing, at alllocations where notices to their employees are customarilyposted.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of the receipt of thisDecision, what steps Respondent has taken to complyherewith.5IT IS FURTHER RECOMMENDED that unless Respondentshall within 20 days from the receipt of this Decision notifysaid Regional Director in writing that it will comply withthe foregoing recommendations, the National LaborRelations Board issue an Order requiring it to take theaforesaid action.4 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, it isrecommended that Local 36, Sheet Metal Workers'InternationalAssociation, International Brotherhood ofElectricalWorkers, Local 1, Pipefitters Local 562, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada, Local 42, Laborers' International Union ofNorth America, and Building and Construction TradesCouncilofSt. Louis,theirofficers,agents,and representatives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging theemployees of the above-named employers to engage in, astrike or a refusal in the course of their employment toperform services for their respective employers.(b)Threatening,coercing,orrestrainingtheseemployers, or any other person or employer, where ineither case an object thereof is to force or require them tocease doing business with E. Smith Plumbing Company.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post at the business offices and meeting halls ofeach of the aforesaid labor organizations, copies of theattached notice marked "Appendix."4 Copies of saidnotice, to be furnished by the Regional Director ofRegion 14,afterbeingdulysignedby authorizedrepresentatives of Respondents, shall be posted by themimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to members areAPPENDIXNOTICETOALLMEMBERSOFINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL 1,AFL-CIO,PIPEFITTERSLOCAL562,UNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA,AFL-CIO,LOCAL 36,SHEETMETALWORKERS'INTERNATIONALASSOCIATION,AFL-CIO,LOCAL 42,LABORERS'INTERNATIONALUNIONOFNORTHAMERICA,AFL-CIO,AND ' BUILDING AND CONSTRUCTIONTRADES COUNCIL OF ST. LOUIS,AFL-CIO.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourageanyindividualemployedbyHoel-SteffenConstructionCompany, Sachs Electric Company,St. LouisSheetMetalCompany,orLorainEngineering Company, to engage in, a strike or arefusal in the course of his employment to use,manufacture, transport, process, or otherwise handleorwork on any goods, articles, materials, orcommodities, or to perform any services, nor will wethreaten,coerce,orrestrainHoel-SteffenConstructionCompany, Sachs Electric Company,St. LouisSheetMetalCompany,orLorainEngineering Company, where in either case an objectthereof is to force or require these companies to ceasedoing business with E. Smith Plumbing Company. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERNATIONALBROTHERHOOD OFELECTRICALWORKERSLOCAL 1, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)PIPEFITTERSLOCAL 562,UNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTINGINDUSTRY OF THE UNITEDSTATES AND CANADA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)LOCAL36, SHEET METALWORKERS' INTERNATIONALASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)LOCAL 42,LABORERSINTERNATIONAL UNION OFNORTH AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)BUILDING ANDCONSTRUCTION TRADESCOUNCILOF ST.LOUIS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisnotice must remainposted for60 consecutive daysfrom the date ofposting, and must not bealtered, defaced,or covered by any othermaterial.If membershave anyquestion concerningthisnotice orcompliancewithitsprovisions,employeesmaycommunicatedirectly with theBoard'sRegionalOffice,1040 Boatman'sBank Building,314 North Broadway,St. Louis,Missouri 63102,Telephone 622-4167.